              Case 3:19-cv-07151-MMC Document 58 Filed 12/06/19 Page 1 of 2

                                                  1--MTN FOR LEAV E TO FI LE AMI CUS




 1   J. Carl Cecere (pro hac vice admission pending)
     ccecere@cecerepc.com
 2   CECERE PC
     6035 McCommas Blvd
 3
     Dallas, TX 75206-5721
 4   Telephone: 469-600-9455

 5   Randolph Gaw (CA Bar No. 223718)
     rgaw@gawpoe.com
 6   Mark Poe (CA Bar No. 223714)
     mpoe@gawpoe.com
 7
     GAW | POE LLP
 8   4 Embarcadero Ctr., Suite 1400
     San Francisco, CA 94111-4164
 9   Telephone: 415-745-3308
     Fax: 415-737-0642
10   Attorneys for Amicus Curiae Morton Rosenberg
11
                                   UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15

16
      THE CITY OF SEATTLE, et al.,
17                                                                                     Case No. 3:19-cv-07151-MMC
18                   Plaintiffs,
                                                                                       [PROPOSED] ORDER GRANTING
19           v.                                                                        REQUEST FOR LEAVE
                                                                                       TO FILE BRIEF
20    DEPARTMENT OF HOMELAND                                                           OF AMICUS CURIAE
      SECURITY, et al.                                                                 MORTON ROSENBERG
21

22                   Defendants.

23

24

25

26
27

28
             Case 3:19-cv-07151-MMC Document 58 Filed 12/06/19 Page 2 of 2



 1                                     [PROPOSED] ORDER

 2         On December 6, 2019, Amicus Curiae Morton Rosenberg filed a request for leave to file

 3   a brief as amicus curiae in support of Plaintiffs’ motion for preliminary injunction. Having
                                               and good cause appearing,
 4   considered the papers and pleadings on file, the Court GRANTS the request of Amicus Curiae
                                                 ^
 5   Morton Rosenberg and ORDERS that the brief attached to the motion be filed on the docket in

 6   this matter.

 7   IT IS SO ORDERED.

 8

 9           December 6, 2019
     Dated: __________________                           __
                                                          ________
                                                                _______________________
                                                         ____________________________
                                                         The Honorable
                                                          he Ho
                                                             H  n rable Maxine M. Chesneyy
                                                                no
10                                                       United States District Judge
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
